 
Exhibit 10.73
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY APPLICABLE STATE LAW, AND MAY NOT BE SOLD,
DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR OTHERWISE TRANSFERRED UNLESS (A)
THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS COVERING ANY SUCH TRANSACTION OR (B) SUCH TRANSACTION IS EXEMPT
FROM REGISTRATION AND, IF REQUESTED BY THE MAKER, THE MAKER HAS RECEIVED AN
OPINION OF COUNSEL SATISFACTORY TO THE MAKER THAT THE TRANSFER IS EXEMPT FROM
THE REGISTRATION PROVISIONS UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS.


THIS NOTE IS SUBJECT TO THE PROVISIONS OF A SUBSCRIPTION AGREEMENT, INCLUDING
THEREIN CERTAIN RESTRICTIONS ON TRANSFER. A COMPLETE AND CORRECT COPY OF SUCH
AGREEMENT IS AVAILABLE FOR INSPECTION AT THE PRINCIPAL OFFICE OF THE COMPANY AND
WILL BE FURNISHED UPON WRITTEN REQUEST AND WITHOUT CHARGE
 


CONVERTIBLE
PROMISSORY NOTE


$1,000,000.00
March 18, 2008





FOR VALUE RECEIVED, the undersigned, TEKOIL & GAS CORPORATION, a Delaware
corporation (“Maker”), promises to pay to LONGFELLOW ENERGY, LP, a Texas limited
partnership (referred to herein as “Payee” or “Holder”), at the office of Payee
at 401 Gaillardia Parkway, Suite 225, Oklahoma City, OK 73142,or at such other
place as Holder may designate to Maker in writing from time to time, the
principal sum of ONE MILLION AND NO/100THS DOLLARS ($1,000,000.00), in lawful
money of the United States. Amounts payable hereunder shall be paid, at Payee’s
option as specified by Payee in writing from time to time, either by (i) check
delivered to the office of Payee or (ii) wire transfer of immediately available
funds to an account specified by Payee in writing from time to time. This Note
is referred to in and issued pursuant to that certain Subscription Agreement,
dated as of March 18, 2008, by and between Payee and Maker (as amended from time
to time, the “Agreement”).


The unpaid principal amount outstanding under this Note from time to time shall
bear interest at the rate equal to five percent (5%) per annum. Interest shall
be calculated based on a 360-day year and charged for the actual number of days
elapsed and shall be payable upon the end of the term of this Note.


This Note shall be convertible into restricted common stock of Maker at the
option of Holder at the “Conversion Rate” described below of obligation owed
hereunder for each share of Common Stock, as further provided below. The
Conversion Rate shall be one (1) share of Common Shares per $.365 in amount due
under the Note that is converted (whether a full or partial conversion is made).


--------------------------------------------------------------------------------







To convert all of any portion of this Note, the Holder must (a) complete and
manually sign the irrevocable conversion notice attached hereto (or complete and
manually sign a facsimile of such notice) and deliver such notice to the
Company, (b) if this Note is in certificated form, surrender such Note to the
Company, (c) furnish appropriate endorsements and transfer documents if required
by the Company and (d) pay any transfer or similar tax, if required. The date on
which the Holder satisfies all such requirements shall be deemed to be the date
on which this Note shall have been surrendered for conversion.


On the ninetieth (90th) day following the date hereof (the “Maturity Date”), the
entire outstanding principal balance shall be immediately due and payable in
full. If such day is not a business day, such payment shall be made on the next
succeeding day which is a business day and interest shall continue to accrue
thereon until paid. As used herein, “business day” means a day, other than a
Saturday, Sunday or legal holiday, on which commercial banks in Houston, Texas
are open for the general transaction of business.


The indebtedness evidenced hereby may be prepaid in whole or in part, at any
time and from time to time, without premium or penalty upon ten (10) days prior
written notice from Maker to Holder. Any such prepayments shall be credited
first to any accrued and unpaid interest and then to the outstanding principal
balance hereof.


The failure of Maker to pay any principal, interest or any other sums required
hereunder when due under this Note shall constitute a default. If a default
shall occur hereunder and such default shall continue for fifteen (15) business
days after notice thereof is delivered by Holder to Maker, then, and in such
event, the entire outstanding principal balance of the indebtedness evidenced
hereby, together with any other sums advanced hereunder and/or under any other
instrument or document now or hereafter evidencing, securing or in any way
relating to the indebtedness evidenced hereby, shall, at the option of Holder
become due and payable regardless of the stipulated date of maturity. Upon the
occurrence of a default as set forth herein, which default is not cured
following the giving of any applicable notice and within any applicable cure
period set forth herein, at the option of Holder the outstanding principal
balance hereof shall bear interest thereafter until paid at an annual rate (the
“Default Rate”) equal to the lesser of (i) ten percent (10%) per annum, or (ii)
the maximum rate of interest allowed to be charged under applicable law (the
“Maximum Rate”), regardless of whether or not there has been an acceleration of
the payment of principal as set forth herein.


In the event this Note is placed in the hands of an attorney for collection, or
if Holder incurs any costs incident to the collection of the indebtedness
evidenced hereby, Maker and any endorsers hereof agree to pay to Holder an
amount equal to all such costs, including, without limitation, all reasonable
attorneys’ fees and all court costs.


Presentment for payment, demand, protest and notice of demand, protest and
nonpayment are hereby waived by Maker and all other parties hereto. No failure
to accelerate the indebtedness evidenced hereby by reason of a default
hereunder, acceptance of a past-due installment or other indulgences granted
from time to time, shall be construed as a novation of this Note or as a waiver
of such right of acceleration or of the right of Holder thereafter to insist
upon strict compliance with the terms of this Note or to prevent the exercise of
such right of acceleration or any other right granted hereunder or by applicable
law. No extension of the time for payment of the indebtedness evidenced hereby
or any installment due hereunder, made by agreement with any person now or
hereafter liable for payment of the indebtedness evidenced hereby, shall operate
to release, discharge, modify, change or affect the original liability of Maker
hereunder or that of any other person now or hereafter liable for payment of the
indebtedness evidenced hereby, either in whole or in part, unless Holder agrees
otherwise in writing. This Note may not be changed orally, but only by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification or discharge is sought.

2

--------------------------------------------------------------------------------







All agreements herein made are expressly limited so that in no event whatsoever,
whether by reason of advancement of proceeds hereof, acceleration of maturity of
the unpaid balance hereof or otherwise, shall the amount paid or agreed to be
paid to Holder for the use of the money advanced or to be advanced hereunder
exceed the Maximum Rate. If, from any circumstances whatsoever, the fulfillment
of any provision of this Note or any other agreement or instrument now or
hereafter evidencing, securing or in any way relating to the indebtedness
evidenced hereby shall involve the payment of interest in excess of the Maximum
Rate, then, ipso facto, the obligation to pay interest hereunder shall be
reduced to the Maximum Rate; and if from any circumstance whatsoever, Holder
shall ever receive interest, the amount of which would exceed the amount
collectible at the Maximum Rate, such amount as would be excessive interest
shall be applied to the reduction of the principal balance remaining unpaid
hereunder and not to the payment of interest. This provision shall control every
other provision in any and all other agreements and instruments existing or
hereafter arising between Maker and Holder with respect to the indebtedness
evidenced hereby.


This Note is intended as a contract under and shall be construed and enforceable
in accordance with the laws of the State of Florida, and shall be enforceable in
a court of competent jurisdiction in the State of Florida, regardless of in
which state this Note is being executed.


HOLDER AND MAKER HEREBY KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COUNSEL
WAIVE TRIAL BY JURY IN ANY ACTIONS, PROCEEDINGS, CLAIMS OR COUNTER-CLAIMS,
WHETHER IN CONTRACT OR TORT OR OTHERWISE, AT LAW OR IN EQUITY, ARISING OUT OF OR
IN ANY WAY RELATING TO THIS NOTE.


As used herein, the terms “Maker” and “Holder” shall be deemed to include their
respective successors, legal representatives and assigns, whether by voluntary
action of the parties or by operation of law.



 
MAKER:
          
TEKOIL & GAS CORPORATION
 
a Delaware corporation
                   
By:
/s/ Mark Western
   
Mark Western
   
Chief Executive Officer

 

 
3

--------------------------------------------------------------------------------





EXHIBIT A TO PROMISSORY NOTE


CONVERSION NOTICE




To:
Tekoil & Gas Corporation
 
5036 Dr. Phillips Boulevard
 
Suite 232
 
Orlando, Florida 32819



The undersigned hereby elects to:


Convert $   in amount due for ______________ (conversion amount divided by
Conversion Rate) shares of Common Stock of Tekoil & Gas Corporation, pursuant to
the terms of the attached Promissory Note and reduction of the amount due
undersigned under Promissory Note by the number of shares of Common Stock
indicated above multiplied by the Conversion Rate.




The Holder reaffirms all covenants, representations and warranties made by it in
a certain Subscription Agreement dated as of March ____, 2008, and agrees that
all such covenants, representations and warranties shall be deemed to be have
been re-made as of the date hereof.
 
Date:_______________________
HOLDER:
 
By:
      
Name:
   
Address:
 





 